Citation Nr: 9925130	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  94-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).  

(The issue of whether there was clear and unmistakable error 
in a December 31, 1962, decision of the Board that denied a 
claim of entitlement to service connection for 
psychoneurosis, which is also before the Board, will be 
addressed in a separate decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In June 1993, the veteran gave testimony before a 
hearing officer at the RO.  In March 1994, the veteran gave 
testimony at a hearing before the undersigned member of the 
Board sitting at the RO.  

In a decision dated in April 1996, the Board held that new 
and material evidence had been submitted, reopened the 
veteran's previously denied claim of entitlement to service 
connection for a psychiatric disorder to include PTSD and 
remanded the matter to the RO for further development and 
adjudication.  In June 1997, after finding the veteran's 
claim to be well-grounded, the Board again remanded this 
matter to the RO for further development.  


FINDING OF FACT

The veteran suffers from an anxiety disorder that was caused 
by his active service.


CONCLUSION OF LAW

The veteran's anxiety disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in June 1997, the Board has found that the veteran 
submitted evidence that is sufficient to justify a belief 
that his claim for service connection for a psychiatric 
disorder is well grounded. 38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  As such, VA 
has a duty to assist him in the development of facts 
pertinent to his claim.  Id.  In this regard, the Board notes 
that the RO has not fully complied with requests made by the 
Board in prior remands, and as such, the record has not been 
fully developed.  However, given the favorable disposition 
entered below, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must show a current disability that resulted 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1998); Allen v. Brown, 7 Vet. App 439 (1995).  Further, 
continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition (Cohen v. Brown, 10 Vet. App. 128 (1997)), 
credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.

As noted above, the veteran served on active duty from 
January 1941 to September 1945.  His discharge certificate 
reflects that he participated in no battles or campaigns and 
served as a cook.  An Army Separation Qualification Record 
reflects that the veteran performed his cook duties as a 
member of "a coast artillery Company in the Pacific 
Theatre...under all sorts of difficult combat conditions."  
This document was received by VA in September 1945.

The veteran's service medical records are negative for 
complaints of or treatment for a psychiatric disability.  
However, on the report of an examination conducted prior to 
the veteran's discharge from service, it was noted that he 
had been hospitalized in April 1943 for a "nervous 
condition" (this history was apparently given by the 
veteran).  The examiner answered "yes" to the question of 
whether the defect, wound, injury, or disease was incurred in 
the line of duty, but "no" to the question of whether it 
would result in disability.  Further, it was specifically 
stated that there was no evidence of a psychiatric 
abnormality at the time of this examination.  
 
In a January 1946 affidavit, J. B. Tarter, M. D. reported 
that, on examination, the veteran was noted to have pain, 
heart palpitations, flushing, tension headaches, morbid fear, 
sleeplessness, and weakness.  Dr. Tarter diagnosed the 
veteran with anxiety neurosis and opined that this condition 
incurred in service.  On VA psychiatric examination in April 
1947, the veteran gave a history of a 1943 nervous breakdown 
while overseas.  The examiner noted that the veteran did not 
seem to be able to give the quality of definiteness and 
veracity to his complaints.  As a result of this examination, 
the veteran was found to have no neuropsychiatric condition.  

A December 1961 private medical record from Gordon L. Smiley, 
M.D. indicates that during treatment for low back pain in 
December 1961, the veteran gave a history of a 1943 nervous 
breakdown while serving in the Pacific.  The veteran stated 
that he gradually recovered from this condition after about 
six months but had continued to be unusually tense ever 
since.  In a May 1962 letter, Dr. Smiley reported that the 
veteran continued to complain of excessive nervousness and 
became quite tearful at times.  The veteran related to Dr. 
Smiley that during the previous February he felt that his 
psychological problems were becoming so intense that it might 
be necessary for him to enter a VA hospital but he then began 
to feel somewhat better and canceled these plans.

A VA examination was accomplished in April 1978, the report 
of which indicates that the veteran described a nervous 
breakdown in service while stationed in the New Hebrides.  He 
noted that he had had continuing problems with his nerves 
since discharge, and that when he was under stress and strain 
he would have crying jags, liked to be by himself, and was 
bothered by crowds.  He believed that his wife had left him 
because of his nerves and incompatibility.  During the 
examination, he began to cry when discussing his problems, 
and was noted to be depressed and concerned about his health.  
Sleeping difficulties and a need for sleeping pills to get a 
full night's rest were reported.  The diagnoses listed 
included nervousness and anxiety.
 
In July 1992, the veteran submitted a "stressor statement" 
wherein he indicated that he was stationed in the New 
Hebrides in the Spring of 1943, and that his unit, B Battery, 
31st Coastal Artillery, was subjected to almost nightly 
bombing runs by Japanese forces.

The report of a VA psychiatric examination conducted in 
August 1992 indicates that the veteran was a cook who served 
in Tonga and New Hebrides in the South Pacific, and that the 
examiner reviewed the July 1992 statement.  During this 
examination, the veteran complained of nervousness, an 
inability to be around people, crying spells, sleeping 
difficulties, and financial problems.  He was described as 
"vague" as to the level of stressful events during service.  

On evaluation, the veteran was oriented to place, person and 
date and knew the reason for the evaluation.  He was 
cooperative and complained of depression, nervousness, and a 
desire to be alone.  His affect was very labile and 
frequently tearful.  His language and speech were quiet in 
tone and often vague, tangential and scattered.  He had great 
difficulties focusing on the questions asked, admitted to 
vague suicidal ideation, and stated that he thought about 
dying "sometimes" but had never attempted to hurt himself, 
and denied any current interest in so doing.  Further, he 
denied homicidal ideation.  He reported vague hallucinatory 
events when he believed that he heard someone calling his 
name.  Cognitive testing showed some deficits.  The diagnoses 
listed were rule out major depression, rule out organic brain 
syndrome, and organic anxiety syndrome.  The examiner stated 
that the veteran did not appear to meet the diagnostic 
criteria for PTSD but did appear to meet the criteria for 
major depression as well as organic anxiety secondary to 
multiple medical problems.
 
On VA examination in November 1992, the veteran reported that 
he was "bombed all the time" when stationed in the South 
Pacific and had a "nervous breakdown."  Contrary to some of 
his earlier statements, he reported that he had not been 
hospitalized in service.  The report of this examination 
indicates that the veteran was never in combat but served as 
a cook and as an assistant mess sergeant, and that he was 
never injured.   He stated that these events in service made 
him nervous and that he has "stayed nervous all these 
years."  The veteran complained that his "nerves" were his 
principal problem and that he had feelings that people were 
against him, including his ex-wives and two of his children.  
He was also somatically occupied with complaints of pain in 
the head, neck, shoulders and back. 

Objective findings included that the veteran was oriented in 
all phases, alert, and reasonably cooperative, and no 
behavioral dysfunction was noted.  The veteran described his 
mood as "nervous and shaky" but his affect was found to be 
reasonable.  Language and speech were logical, coherent and 
direct without any pressured speech, and he denied any 
suicidal or homicidal ideation although admitted to fleeting 
thoughts of this in the past with no plan or action.  There 
were no symptoms of psychosis, hallucinations or thought 
disorder.  There were some slight feelings of hostility and 
paranoia noted relating to his ex-wives and to his children.  
Cognitive testing was generally intact although the veteran's 
responses to many questions required elaboration, 
encouragement and prompting.  Psychological testing revealed 
depression and anxiety as well as a possible organic 
component. Multiple somatic complaints were seen as a 
function of anxiety.  

The diagnosis suggested by psychological testing was 
generalized anxiety disorder with an organic component.  The 
diagnoses of the psychiatric examiner were organic anxiety 
disorder, and symptoms of generalized anxiety with possible 
organicity.  The examiner found that the veteran did not meet 
the diagnostic criteria for PTSD.
 
VA clinical records reflect treatment during March and April 
1993 for psychiatric symptoms which included crying spells, 
sleeplessness, irritability, suicidal ideation, and 
nightmares about the war.  Impressions included major 
depression versus dysthymia, generalized anxiety disorder, 
adjustment disorder and anxiety-depression.  The veteran was 
hospitalized by the VA in April 1993 for treatment of 
depression with complaints of suicidal ideation.  At the time 
of discharge, the diagnoses included recurrent major 
depression, and generalized anxiety disorder.

During a hearing at the RO in June 1993, the veteran 
testified that, during service, he was stationed on Tonga 
Island.  He noted that although his duties were that of a 
cook, he was subjected to aerial bombardment every night 
which resulted in a nervous breakdown.  He reported that he 
did not work for about a year thereafter although he was not 
hospitalized for his psychiatric symptoms.
 
In a statement received in June 1993, the veteran's son 
indicated that he is currently service connected for PTSD and 
that his father had the same symptoms and has had these 
symptoms as long as he could remember.  In another statement 
received in June 1993, the veteran's sister described him as 
being "crazy and nervous" when he returned home from 
serving in the South Pacific, and that his condition has not 
changed to date.  

In a March 1994 statement, the veteran's former wife 
indicated that the veteran was in good mental condition 
before joining the Army.  However, she noted that at the time 
of their marriage in May 1944, the veteran had radical mood 
swings, would cry uncontrollably, and could not hold a job 
for lengthy periods of time.  She further reported that no 
one ever knew what would set him off and make him angry, and 
that this stress was a major cause for the eventual breakdown 
of the marriage.  She was of the opinion that the veteran's 
nervous breakdown suffered in 1943 changed him.
 
During a hearing before the undersigned member of the Board 
at the RO in March 1994, the veteran stated that he was a 
calm person before his military service but had a nervous 
breakdown in 1943 while serving in the South Pacific as a 
result of stresses caused by regular, nightly aerial bombing.  
The veteran reported that during service he developed 
depression, irritability, anxiety, and problems sleeping, and 
that he was unable perform his duties for about a year during 
parts of 1943 and 1944 due to his breakdown.  He reported 
being treated by the VA for psychiatric symptoms since the 
1950's.

Outpatient treatment records from the VA Mental Health Clinic 
in Louisville reveal that the veteran was seen there on 
several occasions from December 1994 to January 1996, and 
that his complaints included not being able to sleep due to 
nervousness, being forgetful, and crying spells.  He was 
diagnosed with adjustment disorder with anxiety and 
depression in January 1996.  

In April 1996 and again in May 1996, the veteran was admitted 
to a VA facility for inpatient psychiatric consultations.  On 
both occasions, he was admitted complaining of chest pain; in 
April 1996, he was described as being not overtly depressed, 
alert, oriented, and not suicidal, among other things, and 
was diagnosed with depression by history, in remission.  In 
May 1996, he described inner anxiety and depression, and was 
diagnosed with generalized anxiety disorder and rule out 
depression.  

Another VA psychiatric examination was accomplished in August 
1996, the report of which indicates that the veteran had been 
followed at the VA Mental Health Clinic in Louisville for the 
previous two to three years, and that he has not worked since 
1978.  He noted that his daughter committed suicide about a 
year ago, and that he felt close to one of his sons.  The 
veteran reiterated that being exposed to bombing in service 
led to his nervous breakdown and infrequent nightmares.  He 
described his sleep as "good" since being treated at the 
clinic and prescribed medication.  He noted that he had had 
suicidal ideations in the past and denied visual and auditory 
hallucinations.  

It is noted that the examiner reviewed the claims folder, and 
that his objective findings included that the veteran was 
oriented to person, place, and time, and that while he 
displayed no motor or affect changes while describing the 
bombing experienced in service, his affect did change when 
discussing his daughter.  As a result of this examination, 
the veteran was diagnosed with symptoms of generalized 
anxiety disorder.  The examiner stated that the veteran 
interacted appropriately during the examination, displayed 
affectual changes appropriate to the situation (although not 
when describing the bombings in service).  Finally, the 
examiner noted that the anxiety component mentioned had a 
mild impact on the veteran's ability to interact socially.  

Finally, in June 1997, the veteran was again admitted to a VA 
facility for an inpatient psychiatric consultation.  He was 
again admitted complaining of chest pain and was diagnosed as 
having a general anxiety disorder, chronic. 

In resolving all doubt in the veteran's favor, it is the 
Board's judgment that the record is sufficient to establish 
entitlement to service connection for a psychiatric disorder, 
specifically an anxiety disorder.  Initially, it is noted 
that the service medical records alone do not demonstrate 
that the veteran had a chronic psychiatric disorder in 
service, or that suffered from such a disorder at all during 
service.  In this regard, while it is noted that the 
discharge examination report notes a history of a nervous 
disorder - a history obviously provided by the veteran - 
there is nothing in the service medical records to support 
this history.  Further, a psychiatric disorder was not 
diagnosed at that time of his discharge.  

Nevertheless, within six months of separating from service, 
Dr. Tarter diagnosed the veteran with anxiety neurosis, which 
he related to service, and the veteran has been, for the most 
part, consistently diagnosed with anxiety disorders since 
then (there have been, admittedly, significant gaps of time 
between psychiatric evaluations).  As such, a continuity, 
since discharge, of psychiatric symptomatology, has been 
established.  

Further, there is no doubt that, even if he did not engage in 
combat with the enemy, the veteran was exposed to combat 
conditions while serving in the South Pacific, as reflected 
by the Army Separation Qualification Record, noted above.  
The Board finds credible the veteran's statements to the 
effect that his unit was under almost nightly attacks 
(bombing) from Japanese forces and that these events caused 
him to be nervous.  Moreover, even though the Board cannot 
accept the other lay statements of record as competent to 
demonstrate that the veteran's psychiatric disorder was 
caused by service, the Board does find these statements to be 
credible observations that the veteran appeared nervous upon 
his return home after service, given the other evidence of 
record (e.g. the report from Dr. Tarter).  As such, the Board 
finds that - again, by resolving all doubt in favor of the 
veteran - the veteran's anxiety disorder, manifested by 
nervousness and the like, was the result of his exposure to 
combat situations while serving as a cook in the South 
Pacific. 

In sum, the Board finds that the evidence, both old and that 
developed in connection with the reopened claim, supports the 
conclusion that the veteran's anxiety disorder had its onset 
or otherwise resulted from his active duty service.  
Accordingly, service connection for an anxiety disorder is 
warranted.

The Board notes that the veteran also claimed that service 
connection was warranted for PTSD, however, there is no 
evidence of record that he has ever been diagnosed with this 
disorder.  In fact, PTSD was essentially ruled out during two 
1992 VA examinations, as noted above, and the psychiatric 
symptoms have been ascribed to a generalized anxiety 
disorder.  


ORDER

Service connection for an anxiety disorder is granted.  




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

